Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 1 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 2 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 3 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 4 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 5 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 6 of 7
Case 12-50265   Doc 284   Filed 12/20/18 Entered 12/20/18 13:01:22   Desc Main
                           Document     Page 7 of 7
